NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        AUG 3 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ENEMECIO LEZAMA-SANCHEZ, AKA                    No.    17-73494
Enemecio Lezama Sanchez, AKA Enemesio
Lezama-Sanchez,                                 Agency No. A205-714-517

                Petitioner,
                                                MEMORANDUM*
 v.

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 1, 2022**
                                 Pasadena, California

Before: SILER,*** CALLAHAN, and H. THOMAS, Circuit Judges.

             Enemecio Lezama-Sanchez, a native and citizen of Mexico, petitions



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Eugene E. Siler, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
for review of the Board of Immigration Appeals’ (“BIA”) order denying

reconsideration of its decision affirming an immigration judge’s (“IJ”) denial of

Petitioner’s applications for cancellation of removal, asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have

jurisdiction over certain aspects of the petition under 8 U.S.C. § 1252. We review

the denial of a motion to reconsider for abuse of discretion. Mohammed v.

Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny the petition for review in

part and dismiss in part for lack of jurisdiction.

      1.     The BIA did not err in denying Lezama-Sanchez’s motion to

reconsider because the motion failed to identify any error of fact or law in the

BIA’s prior order. See 8 C.F.R. § 1003.2(b)(1). The BIA did not abuse its

discretion in concluding “a remand was and is not warranted for consideration

of . . . hardship to [Petitioner’s] son” because Petitioner failed to establish the

requisite continuous physical presence for cancellation in any event. Gutierrez v.

Mukasey, 521 F.3d 1114, 1116-17 (9th Cir. 2008). Nor did the BIA abuse its

discretion in rejecting the remaining arguments presented in the motion because

they could have been, but were not, raised in Petitioner’s BIA appeal brief. Matter

of O-S-G-, 24 I. & N. Dec. 56, 58 (BIA 2006).

      2.     To the extent Petitioner now challenges the merits of the agency’s

underlying decisions rejecting his claims for cancellation, asylum, withholding,


                                            2
and CAT relief, we lack jurisdiction over those challenges. Lezama-Sanchez did

not petition for review of the BIA’s dismissal of his initial appeal of the relevant IJ

decision. Martinez-Serrano v. I.N.S., 94 F.3d 1256, 1258 (9th Cir. 1996).

      3.      Finally, Lezama-Sanchez claims that the agency denied him due

process in denying his applications for cancellation, asylum, and withholding of

removal. Even if we were to construe his due process arguments as a challenge to

the BIA’s denial of his motion for reconsideration—the only decision from which

Lezama-Sanchez has petitioned for review—we lack jurisdiction over this non-

colorable due process challenge. Vilchiz–Soto v. Holder, 688 F.3d 642, 644 (9th

Cir. 2012).

      PETITION DENIED in part; DISMISSED in part.




                                           3